                                                                                                5/6/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Kimberly Clark De Mexico SAB De CV,

                         Plaintiff,
                                                                                 20-cv-07299 (AJN)
                 –v–
                                                                                       ORDER
  Breco Logistics LLC,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The Plaintiff filed a complaint on September 8, 2020 and has since failed to serve the

summons and complaint on the Defendant. On March 19, 2021, the Court ordered the Plaintiff

to show cause by April 15, 2021 for why it had failed to timely serve the Defendant and warning

that failure to do so may result in dismissal. Dkt. No. 10. After the Plaintiff failed to respond,

the Court gave the Plaintiff another opportunity to show cause, and the Plaintiff again failed to

make a submission. This case is dismissed without prejudice pursuant to Fed. R. Civ. P. 4(m).

The Clerk of Court is respectfully directed to close the case.


       SO ORDERED.

 Dated: May 6, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                 1
